DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 12/21/20 is acknowledged. Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species,1 there being no allowable generic or linking claim. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 8/8/18 fail to comply with 37 CFR 1.84, for the following reasons:  
Figs. 1-2, 4, 6-9, 12-14, 18-20, & 22 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference character(s) not mentioned in the description.  
Figs. 3-4, 7, & 15-17 consist solely of photographs (or photocopies thereof); but applicant fails to explain why these photographs are “only practicable medium for illustrating the claimed invention”, as 37 CFR 1.84(b)(1) requires.  Indeed, the use of line drawings elsewhere in the figures strongly implies that “the subject matter of the application admits of illustration by a drawing,” and that photographs are not “only practicable medium for illustrating the claimed invention.”  
The use of solid gray and/or black shading in Figs. 3-4, 7, 9,2 15-17, & 193 fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.   
The lines used to Figs. 6, 11-12, 14, & 18-19 are not “uniformly thick and well-defined,” as required by 37 CFR 1.84(l).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 6, 27, & 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2, 4, 6, 27, & 29, the term “trapezoidal” is used by the claim to mean “parallelogrammic,” while the accepted meaning is “having a shape with only two sides parallel.”4 The term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (5437235) in view of Marcato (20170175788).  
Regarding claim 1, Randolph teach(es) the structure substantially as claimed, including a table (Figs. 7-9) comprising: a support (12); a table top (22, 141), the table top having a first static portion (141) attached to the support and a first height adjustable portion (22) that, in a lowered position, is substantially planar with the first static portion (Figs. 8-9); a lift mechanism (24) attached (via 141 & 43) to the support and to the first height adjustable portion of the table top, the lift mechanism allowing the first height adjustable portion to be raised and lowered so that the first height adjustable portion has a raised position that is above the first static portion of the table top (Figs. 7-9).  Randolph fail(s) to teach legs and a frame.  However, Marcato teaches support means (1-4) comprising at least two legs (3) and a frame (1) attached to the at least two legs.  It would have been obvious to one of ordinary skill in the art to substitute support means, as taught by Marcato, for the support of Randolph, in order to allow relocation of the table, thereby allowing the table to be used in different locations.  
Regarding claims 2, 4, & 6, Marcato teaches a frame (1) having hollow tubes (1) with a triangular cross-section; and altering the shape of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify tubes of Randolph as modified, by making the cross-sectional shape of each tube parallelogrammic, in order to satisfy user aesthetic preferences for  parallelogram-shaped tubes, and depending on the desired needs of the person constructing the tubes (e.g., intended use of the tubes, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claims 3 & 5, Marcato teaches Marcato teaches a frame (1) having hollow tubes (1) attached to castings (2), the castings attached to at least three legs (3) of the table.  Additionally, par. 1 of Marcato further teaches making components of a frame from metal.  It would have been obvious to one of ordinary skill in the art to make the hollow tubes and castings of Randolph as modified from metal, as taught by Marcato, in order to increase durability and load-bearing capacity.  
Claims 7 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (5437235) & Marcato (20170175788) in view of Blume (5649493).  
Regarding claim 7, Randolph as modified teach(es) the structure substantially as claimed, including a lift mechanism (24); but fail(s) to teach a brake mechanism.  However, Blume teaches a lift mechanism (1-6, 12-15, 15a-b, 17a-b, 21-24) that includes a brake mechanism (15a-b, 17a-b) that slides on a bar (12) attached to a height adjustable portion (11) of a table (Fig. 1a).  It would have been obvious to one of ordinary skill in the art to substitute a lift mechanism, as taught by Blume, for the lift mechanism of Randolph as modified, in order to enable vertical adjustment of the second height adjustable portion while also allowing selectively locking in a desired vertical position (as suggested by Blume), and because such an outcome would have been a predictable result of such a substitution of one known lift mechanism for another.  
Regarding claim 11, Randolph as modified teaches a brake mechanism (15a-b, 17a-b of Blume) that locks the first height adjustable portion (22 of Randolph) of the table top (22, 141 of Randolph) into the raised position (col. 5, lines 9-14 of Blume).
Regarding claim 12, Randolph as modified teaches a brake release handle (15 of Blume) that releases the first height adjustable portion (22 of Randolph) from the raised position (as in col. 7, lines 21-22 of Blume).
Claims 8-10, 13-14, 24-25, & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (5437235), Marcato (20170175788), & Blume (5649493) in view of Hwang (6701853).  
Regarding claim 8, Randolph as modified teach(es) the structure substantially as claimed, including braking means (15, 15a-b, 17a-b of Blume) comprising a brake mechanism (15a-b, 17a-b of Blume); but fail(s) to teach a brake plate.  However, Hwang teaches braking means (91, 93, 103) comprising a brake mechanism (93) that includes at least one brake plate (that, in a first position (Figs. 12-15), allows the brake mechanism to slide on a bar (103) attached to a height adjustable portion (11) of a table (10) and, in a second position (Figs. 10-11), prevents the brake mechanism from sliding on the bar (col. 7, lines 21-27 & 57-61).  It would have been obvious to one of ordinary skill in the art to substitute braking means, as taught by Hwang, for the braking means of Randolph as modified, in order to selectively lock the second height adjustable portion in a desired vertical position, and because such an outcome would have been a predictable result of such a substitution of one known braking means for another.  
Regarding claim 9, Hwang teaches at least one brake plate (107, 109) that prevents the brake mechanism (93) from sliding on the bar (103) by locking onto the bar and prevents the brake plate from moving relative to the bar (col. 7, lines 17-21). 
Regarding claim 10, Hwang teaches at least one brake plate (107, 109) that is released (col. 7, lines 21-23 & 57-61 and Figs. 13-15) from locking onto the bar (103) by at least one brake handle (91).  
Regarding claims 13 & 24, Hwang teaches a brake mechanism (93) comprised of two brake plates (107, 109) that 1) in a parallel unlocked position, allow the brake mechanism to slide on a brake bar (103) connected to a first height adjustable portion (col. 7, lines 21-23 & 57-61), with the brake bar passing through the brake plates (Figs. 13-15), and 2) in a nonparallel locked position (Figs. 10-12), do not allow the brake mechanism to slide on the brake bar (col. 7, lines 17-21).  
Regarding claims 14 & 25, Hwang teaches a brake mechanism (93) that comprises a spring (105) that biases the two brake plates into the nonparallel position (col. 7, lines 17-21).  
Regarding claims 27-29, for the reasons stated in par. 11-12 above, the structure of Randolph as modified would read upon the limitations of these claims.  
Claims 15 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (5437235), Marcato (20170175788), Blume (5649493) & Hwang (6701853) in view of Tseng (20180064241).  Randolph as modified teach(es) the structure substantially as claimed, including  actuating means (91) comprising a brake release handle (i.e., end of 91 of Hwang) connected to a rod (91) that, upon activation of the brake release handle, compresses a spring (105) to unlock the braking mechanism (93); but fail(s) to teach a line.  However, Tseng teaches actuating means (20) comprising a brake release handle (22) connected to a line (25) that, upon activation of the brake release handle, compresses a spring (34) to unlock a braking mechanism (30).  It would have been obvious to one of ordinary skill in the art to substitute actuating means, as taught by Tseng, for the actuating means of Randolph as modified, in order to allow selective unlocking of the locking mechanism, and because such an outcome would have been a predictable result of such a substitution of one known actuating means for another.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
    

    
        1 Claim 16, from which claims 17-23 depend, recites “a frame,” “a first static portion attached to the frame,” “a first height adjustable portion and a second height adjustable portion,” “a first lift mechanism attached to the frame,” and “a second lift mechanism attached to the frame.”  These limitations only read upon the structures disclosed in Figs. 3 & 15-17, corresponding to non-elected species 2, 5, & 6.  
        2 At the screws labeled “144.”  
        3 At the springs(?) proximate 182.  
        4 Although the written description of the instant application also repeatedly characterizes the tubes of the claimed frame as “trapezoidal,” none of the figures show a tube with a truly trapezoidal cross-section.  On the contrary, in Figs. 12-13, where the cross-section of the tubes is most clearly illustrated, that cross-section is clearly shaped like a parallelogram, not a trapezoid.  Moreover, when discussing the tubes’ the cross-sectional shape in detail, the written description states that “The angle of the trapezoid of each trapezoid tube weldment 116 is preferably 25-155-25-155, with the acute angles 122 of the trapezoid being 25 degrees and the obtuse angles 124 of the trapezoid being 155 degrees.”  This statement clearly describes a parallelogrammic shape, not a trapezoidal one.  It is therefore reasonable to conclude that, while the claims and written description may use the term “trapezoidal,” the intended meaning of that term is “parallelogrammic.”